Citation Nr: 1330061	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  07-38 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and D. Jarrett



ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to February 1978, to include combat service in the Republic of Vietnam.  The Veteran was awarded the Combat Infantryman Badge, Bonze Star with "V" Device, and the Purple Heart.  The appellant is his widow.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision by the Louisville, Kentucky Regional Office (RO) of the Department of Veterans Affairs (VA).  The appellant attended a hearing in April 2009 before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The Board granted reopening of the claim in September 2009 based on new and material evidence, and then remanded the issue on the merits for further development, to include sending the appellant appropriate notice and attempting to obtain and associate with the claims file records from the MHD 106th General Hospital, Ireland Army Hospital, and USAF Medical Center at Wright-Patterson Air Force Base.  The appellant was afforded proper notice in February 2010; however, the remainder of the remand instructions required further development.  In August 2011 the Board again remanded the issue for the collection of records and to obtain a VA medical opinion.  The records were requested and obtained and a medical opinion was issued in December 2011.  Therefore the Board finds that the directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  During the Veteran's lifetime, service connection was in effect for residuals of a gunshot wound of the right leg involving Muscle Group XV at 10 percent disabling, a right leg postoperative nerve disability at 10 percent disabling, and high frequency hearing loss at 0 percent disabling, for a combined rating of 20 percent.

2.  The Veteran's death certificate shows he died in July 1992 as a result of a hepatic coma; liver cirrhosis with chronic obstructive pulmonary disease (COPD) contributing to his death.

3.  The Veteran's hepatic coma, liver cirrhosis and COPD did not manifest during service and are not shown to be otherwise related to service.  Rather, his liver cirrhosis is related to chronic hepatitis due to alpha 1 antitrypsin deficiency (a hereditary disorder) and alcohol overuse, and his hepatic coma and COPD are in no way related to service or any service-connected disability.

4.  A disability of service origin is not shown to have been causally or etiologically related to, or to have played any role in producing or hastening, the Veteran's death.


CONCLUSION OF LAW

The cause of the Veteran's death was not caused or aggravated by service, nor did any service-connected disability cause, aid, lend assistance to, or hasten the production of death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that when VA receives a detailed claim for service connection for Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1310, it must provide a detailed notice to the claimant.  Specifically, the Court held that, under section 38 U.S.C.A. § 5103(a), the notice must include a statement of the conditions, if any, for which a veteran was service connected at the time of death; an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service connected.

The record reflects that in an February 2010 letter the appellant was informed of the evidence needed to substantiate her claim of entitlement to service connection for the cause of the Veteran's death.  It also informed her of the evidence that she should submit and that which VA would obtain on her behalf.  The letter included a list of the Veteran's service-connected disabilities during his lifetime.  The duty to notify the appellant has been satisfied.

VA has also complied with the duty to assist.  The record in this case includes service treatment records, private treatment records, VA medical opinion evidence, Social Security Administration records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the appellant.

The appellant has been afforded a hearing before a Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the cause of death claim.  The VLJ asked specific questions, however, directed at identifying whether the Veteran's cause of death was service-related.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the appellant volunteered the Veteran's treatment history, his symptoms since service, and noted additional records that were subsequently obtained by the Board.  The Board sought additional information as well.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Service Connection

Service connection for the cause of the Veteran's death may be awarded to a veteran's spouse, children, or parents for death resulting from a service-connected disability or a disability related to service.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The death of a Veteran will be considered as having been due to a service-related disability when the evidence establishes that such disability was either the principal or the contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-related disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board is to consider all lay and medical evidence as it pertains to the issues.   38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown,         10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran died in July 1992 as a result of hepatic coma and liver cirrhosis, with COPD.  COPD was a significant condition that contributed to, but did not result in, death.  

During the pendency of the appeal, the appellant has asserted that the Veteran's hepatic coma and cirrhosis of the liver are due to a blood transfusion received during or immediately following service as a result of the Veteran's gunshot wounds.  Alternatively, she has also asserted that the Veteran's death was due to in-service Agent Orange exposure.  

A review of the evidence of record demonstrates that the Veteran's hepatic coma, liver cirrhosis and COPD were in no way related to service, any event of service or any service-connected disability.  The evidence fails to show that the aforementioned diseases had their onset in service or were attributable to service, and it fails to show that any service-connected disability caused or contributed to the cause of the Veteran's death.

At the outset, the Board recognizes that during service the Veteran engaged in combat with the enemy and sustained a gunshot wounds to the leg.  Service treatment records also show that the Veteran underwent a blood transfusion in May 1968.  In fact, during the Veteran's lifetime, service connection was in effect for residuals of a gunshot wound of the right leg involving Muscle Group XV, a right leg postoperative nerve disability, and high frequency hearing loss.  Nonetheless, the service treatment records do not report any complaints, treatment, or diagnosis for symptoms of cirrhosis of the liver, any blood abnormalities, or respiratory difficulties.  No such abnormalities were noted within a year of the Veteran's separation from service either.  

Additionally, the post-service treatment records do not show complaints, treatment, or diagnoses of such complaints until many years after service.  Nor do any of the post service treatment reports connect the Veteran's hepatic coma, liver cirrhosis or COPD with his service.  

On the contrary, the objective evidence attributes the cause of the Veteran's death to other non-service related factors and disease.  Medical reports dated in April 1990 show that the Veteran was hospitalized for complaints of weakness and diarrhea, with possible hyperthyroidism.  At that time, the physician noted a significant alcohol use history.  The diagnosis was cirrhotic liver and chronic active hepatitis, rule out alpha1 antitrypsin deficiency.  Upon further evaluation in May 1990, the physician determined that the Veteran had cirrhosis secondary to alpha1 antitrypsin deficiency.  Medical reports thereafter confirmed this assessment.  A December 1991 record noted antitrypsin deficiency causing cirrhosis and COPD, and in April 1992, the Veteran was seen with alpha 1 antitrypsin deficiency, which required weekly IV injections of prolastin, an alpha 1 antitrypsin replacement.  The physician noted a history of chronic active hepatitis and alcohol use.  

It is acknowledged that in a December 2005 statement a private doctor noted that the Veteran gave a history of liver cirrhosis from chronic active hepatitis, which is usually viral in origin.  The examiner noted that the Veteran, according to history and his best recollection, was told in the past that he probably had hepatitis and chronic liver cirrhosis from exposure to blood transfusions.  At that time the Veteran provided a history of having a blood transfusion during his service.  The examiner then opined that the Veteran died from liver failure and kidney failure, which was most likely related to his viral hepatitis, which he had in the remote past.  

However, in December 2011 VA obtained a medical nexus opinion.  The examiner reviewed the record, including the service treatment records.  He specifically noted the appellant's lay statements, as well as lay statements of symptoms from the Veteran's in-service injuries.  The physician noted the September 1991 treatment record indicating that the Veteran had alpha 1 antitrypsin deficiency.  He then addressed the Veteran's significant alcohol history.  The examiner noted the Veteran's records at the time of death indicating a final diagnosis of liver cirrhosis with encephalopathy secondary to alpha 1 antitrypsin deficiency, ascites secondary to liver cirrhosis, and renal failure secondary to hepatorenal syndrome.  The examiner noted no documentation of hepatitis C in the death summary.  

Thereafter, the examiner opined that it is at least as likely as not that the Veteran had a blood transfusion as STRs show the blood transfusion after his combat injury during military service.  He found however no evidence in the claims file that the Veteran ever had hepatitis C.  The examiner added that the Veteran had known alpha 1 antitrypsin deficiency and a history of excessive alcohol intake, both of which can cause chronic active hepatitis and resultant cirrhosis /liver failure.  He wrote that alpha 1 antitrypsin deficiency is a hereditary disorder, and therefore, it is not cause by or aggravated by military service.  Alcohol overuse is considered a personal choice.  The examiner then concluded that it is less likely as not that the Veteran contracted or was found to have hepatitis C.  The Veteran's chronic active hepatitis was a result of his known antitrypsin deficiency and a history of excessive alcohol intake.  While the Veteran's chronic hepatitis did contribute to the Veteran's death and eventually led to cirrhosis which was the primary cause of the Veteran's death, the Veteran's chronic active hepatitis was not causally related to active service.  

As noted, the evidence does not show that the Veteran's hepatic coma, liver cirrhosis, or COPD began in service, nor does it show that his cirrhosis of the liver manifested to a compensable degree within a year post service.  Moreover, the probative and persuasive evidence fails to etiologically attribute the cause of the Veteran's death to service or any event of service.  The Board is cognizant of the two conflicting medical opinions of record.  However, when weighing the probative value of the two conflicting medical opinions, the Board finds that the December 2011 VA examiner's opinion is of more weight than the December 2005 private medical opinion.  Not only did the December 2005 examiner solely rely on the Veteran's history and best recollection, he also did not address the Veteran's diagnosis of antitrypsin deficiency or the Veteran's unsupported nexus history of a diagnosis of hepatitis in providing the opinion that he probably had hepatitis and chronic liver cirrhosis most likely from exposure to blood transfusions.  The private physician opined that the Veteran died from liver failure and kidney failure, which was most likely related to his viral hepatitis, which he had in the remote past.  He did not specifically relate the Veteran's disease to service.  In contrast, the December 2011 VA examiner's opinion was based on the full factual background addressing all possible causes of the Veteran's hepatitis, noting no diagnosis of hepatitis C, and noting a history of blood transfusion, alpha 1 antitrypsin deficiency, and past alcohol overuse before providing his opinion.  Additionally, the examiner's medical opinion is consistent with the private medical reports dated from 1990 through 1992 and the finding on the death summary in July 1992 associating the Veteran's liver cirrhosis with the antitrypsin deficiency.  

The appellant's lay assertions are acknowledged.  The appellant is certainly competent to testify as to observable symptoms, which are non-medical in nature; however she is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an inservice event and a current condition or cause of death, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  The appellant has not demonstrated that she has expertise in medical matters of such complexity.  As such, regarding a nexus opinion relating any inservice transfusion to the Veteran's cause of death by liver cirrhosis, the Board finds that the etiology of the Veteran's liver complications is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  The appellant's assertions and the lay statements submitted are of little or no probative value.

Based on the evidence cited above, the Board finds that the post-service treatment records from 1990 to 1992 and the December 2011 VA examiner's opinion are of more probative value than the appellant's lay statements or the December 2005 private examiner's opinion.  The Veteran's death was caused by cirrhosis of the liver, which was caused by a hereditary factor combined with alcohol overuse.  None of which are in any way related to service. 

The Board has a duty to address all theories of entitlement raised by the claimant or the evidence of record.  Although the appellant noted in an August 2011 statement that she does not think the Veteran's cause of death is related to Agent Orange exposure, the Board acknowledges that the issue of whether the Veteran's chronic hepatitis and cirrhosis of the liver was due to Agent Orange exposure has been raised by the record and will therefore be addressed in this decision.  Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. §§ 3.307(a)(6), 3.309(e), Veterans who served in Vietnam between January 9, 1962, and May 7, 1975, certain diseases may be presumed to have resulted from exposure to certain herbicide agents such as Agent Orange.  VA recently published and implemented new regulations regarding Agent Orange exposure. The diseases presumptively associated with said exposure now include chloracne or other acneform disease consistent with chloracne, Type II Diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2009 and Supp. 2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  Cirrhosis of the liver is not among the list of diseases associated with herbicide exposure under 38 C.F.R. § 3.309(e).

The Secretary of VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  

Entitlement to service connection for the cause of the Veteran's death could be granted if his cirrhosis of the liver was directly related to service, including exposure to herbicides, even if it is not a presumptive disease.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As set forth above however, the etiology of cirrhosis of the liver requires medical expertise for determination and is not capable of lay observation.  There is no medical opinion or other competent evidence in the record that indicates the Veteran's liver cirrhosis was related to service to include herbicide exposure.  The VA examiner in December 2011, specifically noted that the Veteran's death was less likely than not causally related to his exposure to Agent Orange.  He noted the Veteran's primary cause of death of cirrhosis of the liver, are due to alpha 1 antitrypsin deficiency and alcohol overuse, which are not considered diseases that are related to Agent Orange.  

Finally, the Board notes that the evidence fails to show any relationship between the Veteran's service-connected residuals of a gunshot wound, nerve disability, or hearing loss, and his death.  The VA examiner specifically noted that it is less likely than not that the Veteran's death is related to any of his service-connected disabilities.  Also, there is no indication that the Veteran's service-connected disabilities primarily caused, substantially or materially combined to cause, or aided or lent assistance to the production of death.  

In reaching this determination, the Board acknowledges the Veteran's valorous combat service in Vietnam, for which he was awarded the Combat Infantryman Badge, Bonze Star with "V" Device, and the Purple Heart.  Also, the Board is sympathetic to the appellant's plight.  However, the Board is bound in its decisions by the regulations of the Department, instructions of the Secretary and the precedent opinions of its chief legal officer.  38 U.S.C.A. § 7104(c) (West 2002).  The probative and persuasive evidence demonstrates that the cause of the Veteran's death is in no way related to service, any event of service, or any service-connected disability.  Because the preponderance of the evidence is against the claim, there is no doubt to be resolved in the appellant's favor.  The appeal is denied.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


